DETAILED ACTION
Allowable Subject Matter
Claims 14, 17-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed towards a waste container monitoring system for monitoring a waste container for storing waste. The closet prior art is towards Maruca et al., (U.S. Pub. No. 2008/0061977 A1) and Lambert et al., (U.S. Pat. No. 6,421,080). Maruca relates primarily to the field of waste management and, more particularly, to systems and methods for identifying and collecting hazardous and/or special waste items. Lambert discloses in response to the occurrence of a triggering event, subsequently record the temporarily stored video images into a long-term storage device for later retrieval. The image recording system is arranged to determine the occurrence of overlapping triggering events. However, the combination of the Maruca (modified by Lambert) when considered individually or in combination fails to explicitly disclose the waste container monitoring system for monitoring a waste container for storing waste as recited in claims 14, 17-29. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/Primary Examiner, Art Unit 2486